Citation Nr: 1102193	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  04-35 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to the service-connected bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to February 1976 
and from February 1978 to December 1982.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of October 2002 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A hearing before the undersigned Veterans Law Judge was held at 
the RO in December 2006.  The hearing transcript has been 
associated with the claims file.


FINDING OF FACT

A low back disorder was not incurred in service or caused or 
aggravated by service or a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in August 2001 and March 
2006 letters and the October 2008 supplemental statement of the 
case, and the claim was readjudicated in an April 2010 
supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

Additionally, VA has obtained service treatment records, assisted 
the appellant in obtaining evidence, afforded the appellant 
physical examinations which are adequate for adjudicative 
purposes (medical histories were elicited, records were reviewed 
when available, and the proper testing was conducted), obtained 
medical opinions as to the etiology and severity of disabilities 
which are based on detailed rationale, and afforded the appellant 
the opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file, and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Service Connection

The Veteran seeks service connection for a low back disorder, 
claimed to result from service or the service-connected bilateral 
knee disability.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  In order to 
prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service- connected 
disease or injury."  In addition, any increase in severity of a 
nonservice- connected disease or injury that is proximately due 
to or the result of a service-connected disease or injury, and 
not due to the natural progress of the nonservice-connected 
disease, will be service connected.  38 C.F.R. § 3.310.  

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 
7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence 
differs from weight and credibility.  Competency is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while credibility is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran initially entered service in March 1974.  In March 
1975, the Veteran reported a one week history of low back pain, 
which he believed was due to a fall incurred while skiing.  At 
the time of treatment, the Veteran indicated that stretching or 
quick movements produced sharp pain which radiated from the mid-
to low-back and from side to side.  He was still able to touch 
his toes, the back was in good physical alignment, and no spasm 
was reported or noted.  The Veteran was assessed with back pain 
of unknown etiology, possible strain.  In December 1975, the 
Veteran reported a history of pain across the upper pelvic area 
since falling on his back while playing basketball.  After 
examination, the Veteran was assessed with a contusion of the 
left lower back/multiple soft tissue trauma.  He was then seen in 
January 1976 for follow-up.  At that time, the Veteran reported 
that his condition had improved, though he still had pain and 
stiffness with sitting for long periods.  After examination, he 
was assessed with low back pain-strain improved.  The Veteran 
separated from service in February 1976.  

A May 1976 VA examination record reflects no complaints or 
abnormal findings related to the low back.  

The Veteran reenlisted in February 1978.  The medical evidence 
dating during this service is silent until November 1981, when 
the Veteran presented for treatment with a six-day history of low 
back pain.  The Veteran denied any trauma to the back.  
Examination revealed full range of motion and strength and no 
gait deficit.  There was slight tenderness over the right 
paravertebrals at T8-L1 with palpation but no spasm.  The Veteran 
was assessed with muscular back pain, provided a five-day supply 
of medication, and told to decrease his activity and to apply 
moist heat to the area.  During a March 1982 examination, the 
Veteran reported a history of back pain "from time to time."  
Clinical examination revealed a normal spine and musculoskeletal 
system.  During the October 1982 separation examination, the 
Veteran reported a history of recurrent back pain.  The examiner 
noted that the Veteran clarified that his wife had noticed a 
"bump" on his low back which was not associated with any "real 
symptoms."  Clinical examination again revealed a normal spine 
and musculoskeletal system.

A February 1983 VA examination record reflects no complaints or 
abnormal findings related to the low back, and it indicated that, 
with the exception of the knees, the musculoskeletal system was 
normal. 

A December 1989 VA treatment record reflects the Veteran's 
history of low back pain for six to seven months.  The Veteran 
indicated that the pain was unrelated to exercise.  After 
examination, the Veteran was assessed with myalgia.  See December 
1989 VA treatment record.  

In March 1991, the Veteran reported a history of "back pain."  
It is not clear from the record, but it appears that the Veteran 
may have reported a history of back pain since 1974.  After 
examination, the Veteran was diagnosed with mechanical low back 
pain with normal range of motion and normal deep tendon reflexes.  
See March 1991 VA treatment record.  

In August 1998, the Veteran reported a history of low back pain.  
Examination revealed full range of motion and no tenderness.  No 
clinical diagnosis was rendered.  See August 1998 Morehouse 
record.  Subsequent treatment records are silent as to additional 
complaints of low back pain.  

A VA examination was conducted in March 2004.  At that time, the 
Veteran reported a history of back pain.  He also reported a 
history of falling on his back while playing basketball during 
service, with pain since that time.  After examination, the 
examiner diagnosed the Veteran with lumbosacral strain.  The 
examiner stated that "the back condition was as least as likely 
as not caused by any knee disability nor service condition" 
because "there was no or minimal mention of back pain on review 
of medical records."  Based on the grammar and context of the 
opinion, the Board finds that the examiner intended to state that 
the back condition was not at least as likely as not caused by 
the knee disability or service condition.  

Another VA examination was conducted in April 2009.  The record 
notes that after service, the Veteran worked for a clothing 
manufacturer for three years, then for an Air Force Base for 15 
years, where he worked in the warehouse and loaded/unloaded 
planes, and then for a box company, where he did line work.  At 
the time of the examination, the Veteran reported a history of 
low back pain since 1975, when he fell on his back while playing 
basketball.  The Veteran indicated that he received treatment at 
the time of the injury, but left service shortly thereafter and 
did not seek any further treatment.  After examination, review of 
the record, and discussion with the Veteran, the examiner 
diagnosed the Veteran with mechanical lumbar spine strain.  The 
examiner noted the Veteran's history of low back pain during 
service.  However, the examiner further noted that there was no 
evidence of recurrent back pain, except for the Veteran's 
statements, and that there was no evidence of treatment between 
separation in 1982 and the date of examination, because the 
Veteran reportedly self-treated with Tylenol.  The examiner added 
that examination revealed that the back was within normal limits 
for the Veteran's age and that the X-ray images were normal.  
Thus, the examiner determined the Veteran had mechanical low back 
strain with pain and no objective findings which was less likely 
as not related to service.  The examiner explained that based on 
the 25 year gap between the in-service treatment and the current 
complaints, it was not possible for him to connect service and 
the current complaints.  The examiner also determined that it was 
less likely as not that the low back condition was caused or 
aggravated by the service-connected knee conditions because the 
knee problems were benign from the standpoint of the low back 
pain:  there was no limb length discrepancy or limitation of 
motion or instability in the knees.  

 In June 2010, the Board requested an opinion from a Veterans 
Health Administration (VHA) orthopedic specialist as to whether a 
low back disorder onset in or was causally related to service.  
After review of the evidence, the specialist, an orthopedic 
surgeon, opined that the Veteran's low back disorder was less 
likely related to service.  The specialist noted that the Veteran 
received treatment during service, and he indicated that his 
review suggested that the initial back injury in 1975 healed and 
subsided during service, based on the lack of follow-up 
appointments indicating persistent low back pain.  The specialist 
also noted that the post-service evidence did not reveal any 
treatment for "acute low back pain" and that the Veteran worked 
regularly in "fairly strenuous" jobs after service, during 
which time he did not receive treatment for low back pain.  The 
specialist stated that review of the record indicated that the 
Veteran only sought treatment for acute back pain on a few 
occasions over a 26 year period, each of which were assessed as 
back strains and treated conservatively.  The specialist added 
that review indicated that the Veteran's back pain was "quite 
minimal" considering he was very active in the military and 
afterwards and that he had done fairly strenuous work without 
leading to any significant persistent low back problems.  The 
specialist explained that the Veteran's back problem was minimal 
and caused no apparent disability for the Veteran over a 
prolonged period of time.  Thus, the specialist found the low 
back disorder was less likely related to service.  

After review of the evidence, the Board finds that service 
connection is not warranted as the evidence does not suggest that 
the currently diagnosed low back strain onset in service or is 
causally related to service or a service-connected disability.  
The evidence, namely the service treatment records and Veteran's 
competent histories, indicates that the Veteran had episodes of 
low back pain during service; however, the competent and 
probative evidence does not suggest that a chronic low back 
disorder onset in service or existed continuously since service.  
The service treatment and examination records only depict 
"intermittent" low back pain and the first post-service history 
of low back pain dates more than 7 years after the Veteran's 
final separation from service.  Time elapsed between service and 
any documented evidence of treatment can be considered, along 
with other factors, as evidence of whether an injury or disease 
was incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

The Board notes that the Veteran has reported that he has had 
back pain since the initial injury in 1975.  Although the Veteran 
is competent to report his symptomatic history, the Board finds 
this history of continuous pain since 1975 service is less 
credible and carries less probative value than the evidence of a 
lapse in symptoms during and after service.  Specifically, based 
on the lack of a history of persistent (or long-term) pain in 
December 1975, January 1976, November 1981, March 1982, and 
October 1982, the lack of a complaint during the May 1976 
examination, the history of pain from "time to time" in March 
1982, the Veteran's denial of any back symptoms at the time of 
examination in October 1982, and the history of short-term low 
back pain reported in 1989, the Board finds that the Veteran did 
not have chronic or persistent low back pain during or since 
service.   See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Rucker, 10 Vet. App. at 73; Harvey v. Brown, 6 Vet. App. 
390, 394 (1994).  In short, the Board finds that although low 
back pain recurred during and after service, each episode of low 
back pain was not the result of a chronic low back condition but 
was the result of distinct and acute injury/incident.  

Furthermore, the evidence does not include any probative medical 
findings suggestive of a causal relationship between the low back 
strain and service or a service-connected disability, though it 
does include a highly probative opinion from a VHA specialist 
that the currently diagnosed low back disorder was not incurred 
in service and was not caused by service and a 2009 VA examiner's 
highly probative opinion that the low back disorder was not 
caused or aggravated by the service-connected knee disabilities.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) 
(opinion's probative value determined by whether it is supported 
by a detailed rationale/explanation).  Again, the Board 
acknowledges that the 2004 VA examiner's opinion is ambiguous.  
The Board finds that the context suggests that the examiner 
intended to provide a negative nexus opinion, however, and, even 
if the opinion could be interpreted as a positive nexus opinion, 
the Board finds the opinion is without probative value because 
the examiner did not provide an adequate rationale.  Thus, due to 
the lack of probative evidence suggesting that a chronic low back 
disorder onset in service or is causally related to service or a 
service-connected disability, service connection is not warranted 
and the claim is denied.  


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


